

EXHIBIT 10.1




NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN
(Amended and Restated Effective January 1, 1997)


(Revised 2001)


Amendment No. 9


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Capital Accumulation Plan (Amended and Restated Effective
January 1, 1997) (Revised 2001)(the "Plan") for the benefit of certain of its
Employees (as defined in the Plan) and its subsidiaries' Employees. The Company
subsequently amended the Plan by Amendment Nos. 1-8 thereto.


The Company hereby amends Schedule A to the Plan to make entries under the
heading "Entity" and "Date" as hereinafter set forth.



Entity
Date
   
Pennsurance, Inc.
July 1, 2004
   
D.E. Love Associates, Inc.
December 1, 2004
   
Krombolz Agency, Inc.
January 1, 2005


 







Executed this 29th day of March, 2005.




Attest:
NATIONAL PENN BANCSHARES, INC.
       
By:  /s/ Earl Houseknecht
By:  /s/ Sharon L.Weaver
 
Chair, Administrative Committee

(Corporate Seal) 


